Name: Commission Regulation (EC) NoÃ 539/2007 of 15 May 2007 opening and providing for the administration of tariff quotas in the egg sector and for egg albumin
 Type: Regulation
 Subject Matter: foodstuff;  trade;  processed agricultural produce;  tariff policy;  EU finance;  animal product
 Date Published: nan

 16.5.2007 EN Official Journal of the European Union L 128/19 COMMISSION REGULATION (EC) No 539/2007 of 15 May 2007 opening and providing for the administration of tariff quotas in the egg sector and for egg albumin THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs (1), and in particular Article 6(1) thereof, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin (2), and in particular Article 4(1) thereof, Whereas: (1) In the framework of the World Trade Organisation, the Community has undertaken to open tariff quotas for certain products in the egg sector and for egg albumin. As a result, detailed rules for the administration of those quotas should be laid down. (2) Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (3) and Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (4) should apply, save as otherwise provided for in this Regulation. (3) Commission Regulation (EC) No 593/2004 of 30 March 2004 opening and providing for the administration of the tariff quotas in the egg sector and for egg albumin (5) must be substantially amended. Regulation (EC) No 593/2004 should therefore be repealed and replaced by a new regulation. (4) In order to ensure a regular flow of imports, the quota period from 1 July to 30 June of the following year should be subdivided into a number of subperiods. In any event, under Regulation (EC) No 1301/2006 licences are valid only up to and including the last day of the tariff quota period. (5) The administration of the tariff quotas should be based on import licences. To that end, detailed rules for the submission of applications and the information which must appear in applications and licences should be laid down. (6) In view of the risk of speculation inherent in the system in the egg sector and for egg albumin, clear conditions should be laid down as regards access for operators to the tariff quota scheme. (7) In order to ensure proper administration of the tariff quotas, the security for import licences should be set at EUR 20 per 100 kilograms. (8) In the interest of the operators, the Commission should establish the quantities that have not been applied for, which are to be carried over to the following subperiod in accordance with the second subparagraph of Article 7(4) of Regulation (EC) No 1301/2006. (9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 1. The tariff quotas in Annex I are hereby opened for the import of products in the egg sector and for egg albumin under the CN codes indicated therein. The tariff quotas shall be open on an annual basis for the period from 1 July to 30 June the following year. 2. The quantity of products covered by the quotas referred to in paragraph 1, the applicable rate of customs duty, the order numbers and the group numbers shall be as set out in Annex I. Article 2 Regulations (EC) No 1291/2000 and (EC) No 1301/2006 shall apply, save where this Regulation provides otherwise. Article 3 1. The quantity set for the annual tariff quota period for the group number E1 shall be subdivided into four subperiods, as follows: (a) 20 % from 1 July to 30 September; (b) 30 % from 1 October to 31 December; (c) 30 % from 1 January to 31 March; (d) 20 % from 1 April to 30 June. 2. The quantity set for the annual tariff quota period for the group numbers E2 and E3 shall be subdivided into four subperiods, as follows: (a) 25 % from 1 July to 30 September; (b) 25 % from 1 October to 31 December; (c) 25 % from 1 January to 31 March; (d) 25 % from 1 April to 30 June. 3. For the purposes of this Regulation, weight shall be converted into shell egg equivalent according to the standard rates of yield fixed in Annex 69 to Commission Regulation (EEC) No 2454/93 (6). Article 4 1. For the purposes of applying Article 5 of Regulation (EC) No 1301/2006, import licence applicants shall, when submitting their first application for a given quota period, furnish proof that they imported or exported, during each of the two periods referred to in that Article, at least 50 tonnes of products (shell egg equivalent) covered by Regulation (EEC) No 2771/75 and Regulation (EEC) No 2783/75 or that they are accredited for the treatment of egg products in accordance with Article 4 of Regulation (EC) No 853/2004 of the European Parliament and of the Council (7). 2. Licence applications may refer to only one of the order numbers indicated in Annex I to this Regulation. They may relate to several products under different CN codes. In such cases, all the CN codes and their descriptions must be entered in boxes 16 and 15, respectively, of the licence application and the licence itself. In the case of groups E2 and E3, the total quantity shall be converted into shell egg equivalent. Applications must be for a minimum of one tonne and a maximum of 10 % of the quantity available for the quota concerned and in the subperiod in question. 3. Licence applications and licences shall contain the following entries: (a) in box 8, an indication of the country of origin; (b) in box 20, one of the entries listed in Annex II, Part A. Box 24 of the licences shall contain one of the entries listed in Annex II, Part B. Article 5 1. Licence applications shall be submitted only during the first seven days of the month preceding each subperiod referred to in Article 3. 2. A security of EUR 20 per 100 kilograms shall be lodged at the time of submission of the licence application. 3. By way of derogation from Article 6(1) of Regulation (EC) No 1301/2006, each applicant may submit several applications for import licences for products covered by a single order number, provided these products originate in different countries. Separate applications for each country of origin must be submitted simultaneously to the competent authority of a Member State. They shall be regarded as a single application, for the purposes of the maximum referred to in the second subparagraph of Article 4(2) of this Regulation. 4. Not later than the fifth day following the end of the period for submission of applications, Member States shall notify the Commission of the total quantities, in kilograms (egg shell equivalent weight), applied for in respect of each group. 5. The licences shall be issued from the seventh working day and, at the latest, by the eleventh working day following the end of the notification period provided for in paragraph 4. 6. If necessary, the Commission shall establish any quantities that have not been applied for, and these shall be added automatically to the quantity for the following quota subperiod. Article 6 1. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify the Commission by the end of the first month of each quota subperiod of the total quantities in kilograms (shell egg equivalent weight) for which licences have been issued, as referred to in Article 11(1)(b) of this Regulation. 2. Member States shall communicate to the Commission, before the end of the fourth month following each annual quota period, the quantities actually released for free circulation under this Regulation during the period concerned for each order number, by CN code and by country of origin, expressed in kilograms (shell egg equivalent weight). 3. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify the Commission of the quantities, expressed in kilograms (shell egg equivalent weight), to which unused or partially used import licences relate, first when the application for the last subperiod is sent, and again before the end of the fourth month following each annual period. Article 7 1. By way of derogation from Article 23 of Regulation (EC) No 1291/2000 the import licences shall be valid for 150 days from the first day of the subperiod for which they have been issued. 2. Without prejudice to Article 9(1) of Regulation (EC) No 1291/2000, the rights deriving from the licences may be transferred only to transferees satisfying the eligibility conditions set out in Article 5 of Regulation (EC) No 1301/2006 and Article 4(1) of this Regulation. Article 8 Regulation (EC) No 593/2004 is hereby repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex III. Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 June 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 May 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 49. Regulation as last amended by Regulation (EC) No 679/2006 (OJ L 119, 4.5.2006, p. 1). (2) OJ L 282, 1.11.1975, p. 104. Regulation as last amended by Commission Regulation (EC) No 2916/95 (OJ L 305, 19.12.1995, p. 49). (3) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1913/2006 (OJ L 365, 21.12.2006, p. 52). (4) OJ L 238, 1.9.2006, p. 13. Regulation as amended by Regulation (EC) No 289/2007 (OJ L 78, 17.3.2007, p. 17). (5) OJ L 94, 31.3.2004, p. 10. Regulation as amended by Regulation (EC) No 1722/2006 (OJ L 322, 22.11.2006, p. 3). (6) OJ L 253, 11.10.1993, p. 1. (7) OJ L 139, 30.4.2004, p. 55; corrected by OJ L 226, 25.6.2004, p. 22. ANNEX I (tonnes) Group No Order number CN code Customs duty applicable, EUR/tonne product weight Annual tariff quotas E1 09.4015 0407 00 30 152 135 000 E2 09.4401 0408 11 80 711 7 000 (1) 0408 19 81 310 0408 19 89 331 0408 91 80 687 0408 99 80 176 E3 09.4402 3502 11 90 617 15 500 (1) 3502 19 90 83 (1) Shell egg equivalent. Conversion according to the rates of yield fixed in Annex 69 to Regulation (EEC) No 2454/93 (OJ L 253, 11.10.1993, p. 1). ANNEX II A. Entries referred to in Article 4(3)(b), first subparagraph: In Bulgarian : Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   539/2007. In Spanish : Reglamento (CE) no 539/2007. In Czech : NaÃ Ã ­zenÃ ­ (ES) Ã . 539/2007. In Danish : Forordning (EF) nr. 539/2007. In German : Verordnung (EG) Nr. 539/2007. In Estonian : MÃ ¤Ã ¤rus (EÃ ) nr 539/2007. In Greek : KÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 539/2007. In English : Regulation (EC) No 539/2007. In French : RÃ ¨glement (CE) no 539/2007. In Italian : Regolamento (CE) n. 539/2007. In Latvian : Regula (EK) Nr. 539/2007. In Lithuanian : Reglamentas (EB) Nr. 539/2007. In Hungarian : 539/2007/EK rendelet. In Maltese : Ir-Regolament (KE) Nru 539/2007. In Dutch : Verordening (EG) nr. 539/2007. In Polish : RozporzÃ dzenie (WE) nr 539/2007. In Portuguese : Regulamento (CE) n.o 539/2007. In Romanian : Regulamentul (CE) nr. 539/2007. In Slovak : Nariadenie (ES) Ã . 539/2007. In Slovenian : Uredba (ES) Ã ¡t. 539/2007. In Finnish : Asetus (EY) N:o 539/2007. In Swedish : FÃ ¶rordning (EG) nr 539/2007. B. Entries referred to in the second subparagraph of Article 4(3): In Bulgarian : Ã ½Ã °Ã ¼Ã °Ã »Ã Ã ²Ã °Ã ½Ã µ Ã ½Ã ° Ã Ã ±Ã Ã °Ã Ã ° Ã ¼Ã ¸Ã Ã ½Ã ¸Ã Ã µÃ Ã ºÃ ° Ã Ã °ÃÃ ¸Ã Ã ° Ã Ã Ã ³Ã »Ã °Ã Ã ½Ã ¾ Ã ¿ÃÃ µÃ ´Ã ²Ã ¸Ã ´Ã µÃ ½Ã ¾Ã Ã ¾ Ã ² Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   539/2007. In Spanish : reducciÃ ³n del arancel aduanero comÃ ºn prevista en el Reglamento (CE) no 539/2007. In Czech : snÃ ­Ã ¾enÃ ­ spoleÃ nÃ © celnÃ ­ sazby tak, jak je stanoveno v naÃ Ã ­zenÃ ­ (ES) Ã . 539/2007. In Danish : toldnedsÃ ¦ttelse som fastsat i forordning (EF) nr. 539/2007. In German : ErmÃ ¤Ã igung des Zollsatzes nach dem GZT gemÃ ¤Ã  der Verordnung (EG) Nr. 539/2007. In Estonian : Ã ¼hise tollitariifistiku maksumÃ ¤Ã ¤ra alandamine vastavalt mÃ ¤Ã ¤rusele (EÃ ) nr 539/2007. In Greek : Ã Ã µÃ ¯Ã Ã Ã · Ã Ã ¿Ã Ã ´Ã ±Ã Ã ¼Ã ¿Ã  Ã Ã ¿Ã Ã ºÃ ¿Ã ¹Ã ½Ã ¿Ã  Ã ´Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ¿Ã , Ã ÃÃ Ã  ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ µÃ Ã ±Ã ¹ Ã Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 539/2007. In English : reduction of the Common Customs Tariff pursuant to Regulation (EC) No 539/2007. In French : rÃ ©duction du tarif douanier commun comme prÃ ©vu au rÃ ¨glement (CE) no 539/2007. In Italian : riduzione del dazio della tariffa doganale comune a norma del regolamento (CE) n. 539/2007. In Latvian : RegulÃ  (EK) Nr. 539/2007 paredzÃ tais vienotÃ  muitas tarifa samazinÃ jums. In Lithuanian : bendrojo muito tarifo muito sumaÃ ¾inimai, nustatyti Reglamente (EB) Nr. 539/2007. In Hungarian : a kÃ ¶zÃ ¶s vÃ ¡mtarifÃ ¡ban szereplÃ  vÃ ¡mtÃ ©tel csÃ ¶kkentÃ ©se a 539/2007/EK rendelet szerint. In Maltese : tnaqqis tat-tariffa doganali komuni kif jipprovdi r-Regolament (KE) Nru 539/2007. In Dutch : Verlaging van het gemeenschappelijke douanetarief overeenkomstig Verordening (EG) nr. 539/2007. In Polish : CÃ a WTC obniÃ ¼one jak przewidziano w rozporzÃ dzeniu (WE) nr 539/2007. In Portuguese : reduÃ §Ã £o da Pauta Aduaneira Comum como previsto no Regulamento (CE) n.o 539/2007. In Romanian : reducerea Tarifului Vamal Comun astfel cum este prevÃ zut Ã ®n Regulamentul (CE) nr. 539/2007. In Slovak : ZnÃ ­Ã ¾enie spoloÃ nej colnej sadzby, ako sa ustanovuje v nariadenÃ ­ (ES) Ã . 539/2007. In Slovenian : zniÃ ¾anje skupne carinske tarife v skladu z Uredbo (ES) Ã ¡t. 539/2007. In Finnish : Asetuksessa (EY) N:o 539/2007 sÃ ¤Ã ¤detty yhteisen tullitariffin alennus. In Swedish : nedsÃ ¤ttning av den gemensamma tulltaxan i enlighet med fÃ ¶rordning (EG) nr. 539/2007. ANNEX III Correspondence table Regulation (EC) No 593/2004 This Regulation Article 1 Article 1 Article 2 Article 3 Article 3  Article 4(1)(a) Article 4(1) Article 4(1)(b) Article 4(2) Article 4(1)(c) Article 4(3) Article 4(1)(d) Article 4(3) Article 4(1)(e) Article 4(3) Article 5(1), first subparagraph Article 5(1) Article 5(1), second subparagraph  Article 5(2)  Article 5(2), third subparagraph Article 4(2) Article 5(3) Article 5(2) Article 5(4), first subparagraph Article 4(4) Article 5(4), second subparagraph  Article 5(5)  Article 5(6) Article 5(5) Article 5(7)  Article 5(8), first subparagraph Article 6(2) Article 5(8), second subparagraph  Article 6, first subparagraph Article 5(1) Article 6, second subparagraph  Article 7, first subparagraph Article 7(2) Article 7, second subparagraph  Article 8, first subparagraph  Article 8, second subparagraph Article 2 Annex I Annex I Annex II  Annex III  Annex IV  Annex V  Annex VI Annex III